                                  1

                                  2

                                  3

                                  4                                   UNITED STATES DISTRICT COURT

                                  5                               NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      MARGARET WARD, et al.,
                                                                                         Case No. 17-cv-00911-PJH
                                  8                     Plaintiffs,

                                  9               v.                                     ORDER
                                  10     THE COUNTY OF MENDOCINO, et al.,                Re: Dkt. No. 145

                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14            On March 29, 2019, defendant Marvin Trotter, M.D. filed a proposed order (without

                                  15   an accompanying motion) that would enter judgment in this action. Dkt. 145. The court

                                  16   declines to enter that order.

                                  17            If a party wishes to have judgment entered in this action with respect to fewer than

                                  18   all claims or all parties, the party’s motion for such judgment must satisfy the stricter

                                  19   requirements of Federal Rule of Civil Procedure 54(b). Rule 54(b) requires the court to

                                  20   “expressly determine[] that there is no just reason for delay” prior to entering final

                                  21   judgment “as to one or more, but fewer than all, claims or parties[.]” Fed. R. Civ. P.

                                  22   54(b).

                                  23            IT IS SO ORDERED.

                                  24   Dated: April 1, 2019

                                  25
                                                                                     PHYLLIS J. HAMILTON
                                  26                                                 United States District Judge
                                  27

                                  28
